By the Court.
The justice has mistaken the law; it was not a question of right, but of jurisdiction. The [*] action below, was nothing more or less than an action of quart clausum fregit; the defendant plead title and tendered a bond; this, by the express word of the statute, ousted the justice of any further jurisdiction in the cause. Whether the defendant below did right in entering the house, and pulling it down, and injuring the property of the plaintiff, was to be tried by another tribunal provided by law.
Judgment reversed.